DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
No claims are amended. Claims 1-20 are presented for examination. 
Response to Arguments
Applicant arguments filed on appeal brief on 3/24/2022 have been reviewed. Applicant arguments are persuasive and hence examiner is reopening prosecution. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang ( CN-106569998) and further in view of Alexis ( Very Deep Convolutional Networks for Text Classification) and further in view of Arya ( US Pub: 20170337202) 
 

Regarding claim 8, Zhang teaches a method comprising: receiving a search query comprising a text sentence, wherein the text sentence comprises a plurality of words( input sentence characteristics and mark token per sentence, Page 2, line 8-14); passing each of the plurality of words through one or more deep compositional character-to-word models to encode character-level information of each of the plurality of words into respective character-to-word expressions( The step of performing character feature vector extraction on each word by using a convolutional neural network may be specifically implemented as follows: (1)Let C be the character table, d is the dimension of each character vector, and the character vector matrix is: Q∈R<d×|C|>;(2)The preset word k∈V is composed of consecutive characters [c1, c2, ..., cl], where l is the length of the word k, then the character vector matrix of k is given by C<k>∈R<d×l> Out, where the i-th column is a vector of the character ci; (3)A convolutional layer is implemented between C<k> and a kernel of width w, H∈R<d×w>, after which an offset value bias is added to the convolutional layer, and the entire convolution result is subjected to nonlinear regression. To implement the feature map map f<k>∈R<l-w+1>, wherein the i-th element f<k>[i] of the mapping function f<k> is given by (1); f<k>[i]=tanh(<C<k>[*,i:i+w-1],H>+b) (1) Where * is the number of all rows, C<k>[*,i:i+w-1] is the ith column to the i+w-1 column in C<k>, <,> is the Frobenius inner product, and b is Offset vector(4)Finally, [image] is expressed as the corresponding feature of kernel H., Page 2), wherein each of the one or more deep compositional character-to-word models has a convolutional layers that, when passed a word, sequentially extracts a hierarchical representation of the words( hidden layer ; and plural dimensions, Page 13; the purpose to use the CNN is to get a hierarchical information of the word, Page 1); combining the character-to-word expressions with pre-trained word embeddings( feature vector is combined with the word vector, Page 2); feeding the combined character-to-word expressions and pre-trained word embeddings into one or more bidirectional long short-term memories to learn contextual information for each of the plurality of words( The steps of training
the input sentence information feature using the bidirectional LSTM neural network are as follows:
(1)Define xt as the input character feature vector at time t, ht is the hidden layer state vector storing all useful information at time t, σ is the sigmoid regression layer, * is the inner product, Ui, Uf, Uc, Uo are input for different states The weight matrix of xt, Wi,
Wf, Wc, Wo is the weight matrix of the hidden layer state ht, and bi, bf, bc, bo are offset vectors;
(2)The calculation of the forget gate at time t is as shown in equation (2):
Ft=σ(Wfht-1+Ufxt+bf) (2)
(3)All the information stored in ht-1 is updated at time t, and the calculation formula is as shown in equations (3) and (4):It=σ(Wiht-1+Uixt+bi) (3) [image] Where [image] is the vector that can be added to the cell state at time t;
(4)The information stored at time t-1 is updated to the stored information at time t at time t, and the calculation formula is
equation (5):[image] Where [image] is the vector of the cell state at time t;
(5) The output at time t is as shown in equation (6), and ht is updated, and the calculation formula is as shown in equation (7): Ot=σ(Woht-1+Uoxt+bo) (6) Ht=ot*tanh(Ct) (7)Where ot is the output of time t; ht is the vector of the hidden layer at time t;(6)The ht in the above step stores all the information of the past time, and in the same way, sets a gt for storing the future information, and the last two hidden layer information are cascaded to form the final output vector, Page 2); Page 3 of 11Application. No. 15/692,392PATENT Amendment dated October 13, 2021 Reply to Office Action dated July 23, 2021 applying sequential conditional random fields to the contextual information for each of the plurality of words(to classify at least two words of the plurality of words as a single entity conditional random field to mark word with entity, Page 3; context driven entity recognition where each word is labelled hence the two words based on context and label would classify two word as single entity ( inherent) ) and returning one or more results based at least in part on the applied sequential random fields for the contextual information for each of the plurality of words( mark words with entity, Page 3)
Zhang does not explicitly mentions wherein deep compositional character-to-word models has a plurality of convolutional layers that, when passed a word, sequentially extracts a hierarchical representation of the words
However Alexis teaches wherein deep compositional character-to-word models has a plurality of convolutional layers (many convolutional layers, Page 2, under Introduction) that, when passed a word, sequentially extracts a hierarchical representation of the plurality of  words ( The very deep models even perform as well as ngrams and ngrams-TFIDF respectively on the sentiment analysis task of Yelp Review Polarity and the ontology classification task of the DBPedia data set. Results of Yang et al. (only on Yahoo Answers and Amazon Full) outperform our model on the Yahoo Answers dataset, which is probably linked to the fact that their model is task-specific to datasets whose samples that contain multiple sentences like (question, answer). They use a hierarchical attention mechanism that apply very well to documents (with multiple sentences), Page 7, Under Our models outperform state-of-the-art ConvNets; Most of the previous applications of ConvNets to NLP use an architecture which is rather shallow (up to 6 convolutional layers) and combines convolutions of different sizes, e.g. spanning 3, 5 and 7 tokens. This was motivated by the fact that convolutions extract n-gram features over tokens and that different n-gram lengths are needed to model short- and long-span relations. In this work, we propose to create instead an architecture which uses many layers of small convolutions (size 3). Stacking 4 layers of such convolutions results in a span of 9 tokens, but the network can learn by itself how to best combine these different “3-gram features” in a deep hierarchical manner, Page 4) 
Although Zhang mentions having hidden layer it does not explicitly mention plural convolutional layer and hierarchical representation of plural words, It would have been obvious having the training concept of Zhang to further include the plural convolutional layers of Alexis before effective filing date to overcome challenge in NLP is to develop deep architectures which are able to learn hierarchical representations of whole sentences, jointly with the task. ( Page 2, Alexis) 
Zhang modified by Alexis does not explicitly teaches augmenting the search query with at least one additional search term based at least in part on the at least two words of the plurality of words being classified as the single entity; and returning one or more search results for the augmented search query for each of the plurality of words
However Arya teaches classify at least two words of the plurality of words as a single entity ( software engineer is the standardized entity, Para 0038, Fig 4, Para 0042-0048) ; augmenting the search query with at least one additional search term based at least in part on the at least two words of the plurality of words being classified as the single entity ( the search query is further augmented with a standardized entity and corresponding entity identification for any standardized entity indicated as a synonym or related term for the query term. This may be performed by inserting these pieces of information separated by an OR operator, as well as inserting an OR operator between these pieces of information and the query term, Para 0064, 0068, 0072) ; and returning one or more search results for the augmented search query for each of the plurality of words ( return the results, Para 0006, 0050) 
It would have been obvious having the teachings of Zhang and Alexis to further include the concept of Arya before effective filing date to generate better search results ( for e.g. using synonyms etc., Para 0044-0046, Arya) 

Regarding claim 9, Zhang as above in claim 8, teaches wherein the combining includes concatenation( eq 1) .  

Regarding claim 10, Zhang as above in claim 8, teaches  wherein the passing includes: decomposing each of the plurality of words into a sequence of one or more characters ( words to characters, (2), Page 2) ; obtaining an embedding for each of the one or more characters for each of the plurality of words using an embedding matrix ( character feature vector, Page 2) ; and passing the embedding for each of the one or more characters for each of the plurality of words to a convolutional layer ( convolutional neural network, Page 2-3) 

Regarding claim 12, Zhang as above in claim 10, does not explicitly teaches does not explicitly  wherein the convolutional layer is followed by a batch normalization and rectifier linear unit activation 
However Alexis teaches wherein the convolutional layer is followed by a batch normalization  ( batch normalization, page 5, Under 3 VDCNN Architecture) and rectifier linear unit activation (ReLu, Fig 2) 
It would have been obvious having the teachings of Zhang to further include the concepts of Alexis since ReLu is a default and widely known in the art since it’s easier to use and train. 

Regarding claim 13, Alexis as above in claim 12, teaches , wherein the convolutional layer is further followed by a halving down-sampling layer ( down sampling, Page 4, Under 3. VDCNN architecture) 

Regarding claim 14, Zhang as above in claim 8, teaches wherein the applying assigns a label to each of the plurality of words based on a determination of a best chain of labels for the text sentence ( label, Page 2-3) 
Regarding claim 1, arguments analogous to claim 8, are applicable. 
Regarding claim 2, arguments analogous to claim 9, are applicable. 
Regarding claim 3, arguments analogous to claim 10, are applicable. 
Regarding claim 4, arguments analogous to claim 11, are applicable.
Regarding claim 5, arguments analogous to claim 12, are applicable.
Regarding claim 6, arguments analogous to claim 13, are applicable.
Regarding claim 7, arguments analogous to claim 14, are applicable.
Regarding claim 15, arguments analogous to claim 8, are applicable. 
Regarding claim 16, arguments analogous to claim 9, are applicable. 
Regarding claim 17, arguments analogous to claim 10, are applicable. 
Regarding claim 18, arguments analogous to claim 11, are applicable.
Regarding claim 19, arguments analogous to claim 12, are applicable.
Regarding claim 20, arguments analogous to claim 13, are applicable.



Claims 4, 11 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Zhang ( CN-106569998) and further in view of Alexis ( Very Deep Convolutional Networks for Text Classification) and further in view of Arya ( US Pub: 20170337202) and further in view of Joseph (  Improving deep neural network design with new text data representations)

Regarding claim 11, Zhang modified by Alexis and Arya   as above in claim 10, does not explicitly mentions, wherein the convolutional layer includes four types of one-dimensional convolutions
However Joseph   teaches wherein the convolutional layer includes four types of one-dimensional convolutions ( four different character embeddings, Page 11-12, under Experimental design, training and validation) 
It would have been obvious having the teachings of Zhang  and Alexis to further include the concept of Joseph before effective filing date to get the highest accuracy results 
Regarding claim 4, arguments analogous to claim 11, are applicable.

Regarding claim 18, arguments analogous to claim 11, are applicable.
Conclusion
THIS IS A 2ND ACTION NON-FINAL. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/            Primary Examiner, Art Unit 2674